Citation Nr: 0912725	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-35 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for right knee 
disability, to include as secondary to left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and B.A.





ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to 
December 1962.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Veteran provided testimony at a November 2008 hearing 
before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  There is no evidence of treatment or diagnosis of left or 
right knee disability until over 37 years after discharge 
from active service.

2.  There is no competent medical evidence that the Veteran's 
left or right knee disability began during service or is 
related to any incident of service.

3.  Service connection is not in effect for the Veteran's 
left knee disability.







CONCLUSIONS OF LAW

1.  Left knee disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1131, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(a), (2008).

2.  Right knee disability was not incurred in or aggravated 
by active service; may not be presumed to have been incurred 
or aggravated therein; and is not proximately due to, the 
result of, or aggravated by, a service-connected disability.  
38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 5107 (West 2002); 38 
C.F.R. § 3.310 (as effective prior to October 6, 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2008), Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.    

An October 2006 VCAA notice letter explained the evidence 
necessary to substantiate the Veteran's claims for service 
connection for left and right knee disabilities.  This letter 
also informed him his and VA's respective duties for 
obtaining evidence.  In addition, the October 2006 VCAA 
notice letter from VA explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the required VCAA notice was completed in 
October 2006, prior to the initial adjudication in March 
2007.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records and reports of post-service 
treatment.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the Veteran's claim.

As to any duty to provide an examination and opinion 
addressing the question of whether left and/or right knee 
disability began during or is causally linked to service, the 
Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See § 3 of 
the VCAA (codified as amended at 38 U.S.C. § 5103A(d) (West 
2002)); 66 Fed. Reg. at 45,626-45,627, 45,631 (codified at 38 
C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999) ("In order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

With no diagnosis of or findings attributed to left or right 
knee disability until over 37 years post-service, the Board 
finds that there is no duty to provide a medical examination 
or opinion.  Arguably, 38 U.S.C.A. § 5103A(d) mandates a 
nexus opinion when there are pertinent abnormal clinical or 
laboratory findings recorded during or proximate to service 
(i.e., a pertinent abnormal finding that is attributed to or 
at least suggestive of the disability at issue sometime short 
of the amount of time that has elapsed between service and 
the initial diagnosis in this case) and competent post-
service evidence of the claimed disability.  Here, while 
there is medical evidence of a current diagnosis of left and 
right knee disabilities, there is no suggestion of a clinical 
finding or laboratory finding attributable to left or right 
knee disability either during service or more than 37 years 
thereafter.  Without such evidence, the Board concludes that 
no additional development is required based on the facts of 
this case, to include a medical examination and/or opinion 
where the examiner would be asked whether there is a causal 
link between a current diagnosis and a claimed but 
undocumented injury over 37 years prior to initial diagnosis 
and treatment.  See § 3 of the VCAA (codified as amended at 
38 U.S.C. § 5103A(d)); Hickson, supra; Pond, supra.  See also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006); Duenas v. Principi, 
18 Vet. App. 512 (2004).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the claims files that there are 
additional available relevant records that have not yet been 
obtained.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  Effective October 6, 2006, the amendment 
sets a standard by which a claim based on aggravation of a 
non-service-connected disability by a service-connected one 
is judged.  The Veteran's claims were received in August 
2006, prior to the effective date of this amendment.  
Although VA has indicated that the purpose of the regulation 
as amended was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service- connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which suggests that the recent 
change amounts to a substantive change in the regulation. 
 For this reason, and because the Veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A Veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The Veteran contends that he experienced an injury to his 
left knee during an in-service football game, and as a result 
now has disability of the left knee, which ultimately 
required a left knee total knee replacement in 2003.  The 
Veteran further contends that as a result of his left knee 
disability, he also now has right knee disability.  

Clinical evaluation of the lower extremities was normal at 
the Veteran's January 1959 service entrance examination.  
Service treatment records are silent for complaints, 
treatment, or diagnosis relating to the left or right knee.  
Clinical evaluation of the lower extremities was again normal 
at the Veteran's December 1962 service discharge examination.  

A December 2001 record of private treatment indicates that 
the Veteran was seen for bilateral knee pain, right worse 
than left.  Onset was approximately six to eight months prior 
to the date of treatment.  By history, it was indicated that 
there was no specific injury.  Examination showed bilateral 
varus deformity.  On examination he had full extension, full 
flexion, and no instability of the knees.  He was noted to 
have chondrocalcinosis on X-rays from November 2000, more 
advanced on the left than the right.  Private treatment 
records reflect increasing treatment for knee disability in 
the years shortly thereafter.  In May 2003, he was diagnosed 
as having advanced arthritis of the knees, left worse than 
the right, and underwent a total left knee replacement. 

At a Board hearing in November 2008, the Veteran described a 
football game while he was stationed in Japan in 1960, 
between the U.S. Navy team, for which he was a defensive 
lineman, and a Japanese team.  He indicated he experienced no 
falling, twisting or abnormal movement of the left knee 
during the game, but indicated he clashed repeatedly with an 
opposing player lined up across from him.  He indicated 
generally that the repeated clashing with this opposing 
player resulted in trauma to his left knee.  He indicated he 
was able to complete his duties during service, which were 
mostly clerical, and never sought any treatment for his knees 
in service.  See November 2008 Board hearing transcript (Tr.) 
at pp. 3-6, 16.  He estimated that he had first sought 
treatment for his knees during the years 2001 to 2003.  (Tr. 
at 7-10.)  At the hearing, the Veteran's forty-one year-old 
son did not recall ever hearing about an in-service football 
injury to the Veteran's left knee, and reported that he first 
noticed the Veteran's knee problems in approximately the late 
1990's.  He described the Veteran as someone who would not 
complain about physical problems.  (Tr. at 11-17.) 

There is no diagnosis or other indication of arthritis of the 
left or right knee within one year of active service.  
Accordingly, a presumption of service connection for 
arthritis of the left or right knee is not warranted pursuant 
to the provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

Private medical records and the Veteran's own testimony 
indicate that the first treatment or diagnosis for left or 
right knee disability was in the year 2000 or 2001, or over 
37 years after active service.  This constitutes evidence 
weighing heavily against the Veteran's claims.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran's 
testimony at his Board hearing was vague as to the type of 
left knee injury he incurred in service and whether or what 
kind of symptoms he experienced from the time of discharge 
from service forward, thus significantly diminishing the 
probative value and somewhat diminishing the credibility of 
his testimony as to these points.  The Veteran's son could 
not recall the Veteran having knee problems until the early 
1990's.  A December 2001 treatment record indicates an onset 
of knee pain approximately six to eight moths prior to that 
date, with no specific injury to the knees.  These aspects of 
the evidence also weigh against the Veteran's claims, as they 
do not demonstrate continuity of symptomatology or a causal 
connection between the described in-service left knee injury 
and the Veteran's current left and right knee disabilities.  
There is no competent medical evidence linking a claimed in-
service knee injury to current left or right knee disability.  
In light of the above, the Board finds that the preponderance 
of the evidence is against a finding of direct-incurrence 
service connection for either left or right knee disability.  

Because service connection for left knee disability is not 
warranted, entitlement to service connection for right knee 
disability on a secondary basis, i.e., on the basis that such 
disability is caused or aggravated by left knee disability, 
is not warranted either.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

The Board acknowledges the Veteran's contentions that his 
left knee disability is the result of trauma incurred during 
an in-service football game in 1960, and that his right knee 
disability is in turn caused or aggravated by his left knee 
disability. The Veteran is competent to provide testimony 
that his knee became painful during a football game in 1960.  
However, the Veteran, as a lay person, is not competent to 
provide medical opinions, and his assertions as to medical 
diagnosis or causation cannot constitute medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
context of the entire record, his contention that the in-
service trauma to his left knee has resulted in current left 
and right knee disabilities is no more than unsupported 
conjecture, and has no probative value as a medical opinion 
linking the claimed in-service trauma to his left knee during 
a football game to his current knee disabilities.

As the preponderance of the evidence is against the claims 
for service connection for left and right knee disabilities, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection for right knee disability 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


